Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 26, 1990, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant initially contends that he was denied a fair trial because he appeared before the jury in leg shackles. Evidence in the record indicates that defendant had exhibited assaultive behavior toward facility staff and other inmates, he had made suicide attempts and was considered an escape risk. Under the circumstances, we find that County Court properly exercised its discretion in requiring defendant to remain in leg shackles during the trial while ordering the removal of his handcuffs (see, People v Brown, 176 AD2d 408; People v Johnston, 147 AD2d 589, 590, lv denied 74 NY2d 665). We also find no abuse of discretion by County Court or extraordinary circumstances warranting a reduction in defendant’s prison sentence of 3½ to 7 years, especially in light of his history of violent behavior (see, People v Brown, supra; People v Andrews, 115 AD2d 807).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.